Lumpkin, P. J.
This case turned upon two questions of fact, viz.: (1) whether or not the plaintiff took the promissory notes, upon which his action was based, with notice of the equities between the original parties ; and (2) whether or not the consideration of these notes had failed. It being essential to the lawfulness of a general finding for the defendant that the first of these questions should be properly resolved in the affirmative, and there being no evidence to warrant the jury in so doing, the verdict against the plaintiff was contrary to law, and the trial judge erred in not setting it aside. Judgment reversed.
All the Justices concurring..